Title: From George Washington to Nathanael Greene, 15 December 1781
From: Washington, George
To: Greene, Nathanael


                        
                            My dear Sir.
                            Philadelphia 15th Decr 1781—
                        
                        I have successively received your favours of the 30th of October, & the 2d and 21st of November. I
                            thank you for your Congratulations on an event which is certainly most important, considered in a public View, and which
                            adds to my personal satisfaction, by finding that it, in some degree, relieves you from that load of difficulty and
                            distress with which you had so long been contending—The evacuation of the State of North Carolina is another very
                            fortunate Circumstance.
                        I presented your recommendation of Colo. Williams to Congress, backed by my own; the expediency of filling up
                            the Vacant Brigadierships is, among other matters, now under consideration; and if thought proper at this Time, there is
                            no doubt of Colo. Williams being promoted.
                        I hope General St Clair has before this time joined you, The Enemy have sent no reinforcement from New York
                            to Charles–Town nor do I learn any preparations are making for such a Measure. If it should be the opinion, that the
                            British force in South Carolina is adequate to the maintenance of Charles Town, I should not be surprised, if Sir Henry
                            Clinton was to content himself with acting upon the defensive in that Quarter, at least untill the pleasure of Ministry
                            can be known because an additional force, sufficient to regain and make establishment in the Country, is more than can
                            well be spared from New York. I am informed the English prints of a late date speak of a reinforcement preparing from
                            thence to Carolina and Florida, and I think it not at all improbable for I fancy Lord Cornwallis’s private dispatches,
                            after the Battle of Guilford, painted his affairs in no very favourable light.
                        I am apprehensive that the State, elated by the late success, and taking it for granted that Great Britain
                            will no longer support so losing a contest, will relax in their preparations for the next Campaign—I am detained here by
                            Congress to assist in the arrangements for the next year—and I shall not fail, in conjunction with the Financier,
                            Minister of Foreign affairs and secretary at War, who are all most heartily well disposed, to impress upon Congress, and
                            get them to impress upon the respective States the necessity of the most vigorous exertions.
                        I am Sorry that Major Hyrnes indisposition has prevented the transmission of the lists of Prisoners, as the
                            Commissary General, who is now at Elizabeth Town negotiating an exchange, may find himself at a loss for want of them—He
                            is proceeding upon a Return which General Moultrie furnish’d, and which I belive was taken from Major Hyrnes books—should
                            it appear that any Characters have been omitted, it can easily be rectified, as we shall have a considerable balance of
                            Officers remaining in our hands.
                        I really know not what to say on the subject of retaliation—Congress have it under Consideration; and we
                            must await their determinations. Of this I am convinced, that of all Laws it is the most difficult to execute, where you
                            have not the transgressor himself in your possession. Humanity will ever interfere and plead strongly against the
                            sacrifice of an innocent person for the guilt of another—And as to destruction of property within the Enemy’s lines, it
                            is in fact destroying our own.
                        It will be to the eternal disgrace of the Nation, which drives us to the disagreable necessity of thinking on
                            Means to Curb their barbarity. I am with the warmest Sentiments of Esteem My dear Sir Your most Obedt & very
                            humble Servt
                        
                            Go: Washington

                        
                    